          case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 1 of 27


                                                                             r~ - -
                                                                         I' 1 ·:.
                             UNITED STATES DISTRICT COURT                Ii~                                           II
                                                                                                                       p
                            SOUTHERN DISTRICT OF NEW YORKl                                                   A
                                                                                                                   r- -~
                                                                                         , ~C,\i.11/r· 1'.~Ir,tJ....,_,,.
                                                                                                                        1



                                                                         ,,l:
                                                   No. 18-cv-12089-CM
                                                                         '              :~-iJa_v.[a.:;i., i
                                                   CLASS ACTION
     In re Allergan PLC Securities Litigation
                                                   JURY TRIAL DEMANDED

                                                   This Document Relates To: AlJ Actions



l.        PURPOSES AND LIMITATIONS
          Discovery requests and subpoenas served in the above-captioned action {the "Action") may

call for the production or disclosure of trade secrets or other confidential research, development,

or commercial information within the meaning of Fed. R. Civ. P. 26(c), personal data or other

private or competitively sensitive information for which protection from public disclosure and

from use for any purpose other than prosecuting or defending this Action is warranted.

Accordingly, the Parties hereby stipulate to and petition the Court to enter the following Stipulated

Protective Order ("Order") pursuant to Fed. R. Civ. P. 26(c) and Fed. R. Evid. 502(d).

2.        DEFINITIONS
          2.1    Highly Confidential Material: any Party may, subject to the provisions of this

Order, designate as "Highly Confidential" any Personal Data and/or any Discovery Material that

meets the requirements for Confidential Material, as set forth below, and which a Producing Party

believes in good faith would likely cause competitive, or financial injury if disclosed. This

designation is intended for information that constitutes proprietary financial, technical,

competitive, or commercially sensitive information that the Producing Party maintains as highly

confidential in its business, including, but not limited to (i) information reflecting product design

or development; (ii) non-public technical or scientific research; (iii) pricing and business strategy
        Case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 2 of 27




documents concerning a particular product or line of products; (iv) financial information not

previously disclosed to the public, such as statements reflecting sales data, product margin data,

cost and expense data, and/or profit and loss data; (v) sales information or communications relating

to specific customers or classes of customers; (vi) proprietary business information or confidential

trade secrets; or (vii) any other Discovery Material that qualifies for protection under Federal Rule

of Civil Procedure 26(c). Highly Confidential Material includes information for which applicable

law-whether foreign or domestic-requires the equivalent of"Highly Confidential" treatment as

set forth in this Order.

        2.2     Confidential Material: any Party may, subject to the provisions of this Order,

designate as "Confidential" any Discovery Material that the Party believes in good faith is

confidential and where the Party would not normally reveal the information to third parties except

in confidence or has undertaken with others to maintain it in confidence.

        2.3     Protected Material: any Discovery Material that is designated as "Confidential" or

"Highly Confidential," provided, however, that "Protected Material" does not include information

that is publicly available (except information that became publicly available as a result of a breach

of this Order or any other confidentiality agreement or undertaking).

        2.4     Counsel (without qualifier): Outside Counsel and In-House Counsel.

        2.5     Designating Party: any Party or Non-Party that designates Discovery Material as

"Confidential" or "Highly Confidential."

        2.6     Discovery Material: all items or information, regardless of the medium or manner

generated, stored, or maintained, including, among other things, documents, testimony,

interrogatory responses, transcripts, depositions and deposition exhibits, responses to requests to

admit, recorded or graphic matter, electronically stored information, tangible things, and/or other




                                                -2-
        Case l:18-cv-12089-CM Document 95 Filed 02/21/20 Page 3 of 27




infonnation produced, given, exchanged by, or obtained from any Party or Non-Party during

discovery in this Action.

       2.7     Expert and/or Consultant: a person with specialized knowledge or experience in a

matter pertinent to this Action, along with his or her employees and support personnel, who has

been retained by a Party or its Counsel to serve as an expert witness or as a consultant in this

Action, and who is not currently an employee of a Party and who, at the time of retention, is not

anticipated to become an employee of a Party. This definition includes a professional jury or trial

consultant retained in connection with this Action.

       2.8     In-House Counsel: attorneys and other personnel employed by a Party to perform

or support legal functions, to whom disclosure of Confidential Material or Highly Confidential

Material is reasonably necessary in connection with the prosecution or defense of this Action.

       2.9     Non-Party: any natural person or entity that is not a named party to the Action.

       2.10    Outside Counsel: attorneys, along with their paralegals and other support personnel

assisting them with this Action (including temporary or contract stafl), who are not employees of

a Party but who have been retained to represent. or advise a Party in connection with this Action.

       2.11    £fil:ty: any party to the Action, including all of its affiliates, officers, directors, and

employees.

       2.12    Personal Data: any Discovery Material that a Party believes in good faith to be

sensitive personally identifiable infonnation or subject to federal, state, or foreign data protection

laws or other privacy obligations, including, without limitation, The Gramm-Leach-Bliley Act, 15

U.S.C. § 6801 et seq. (financial infonnation); The Health Insurance Portability and Accountability

Act and the regulations thereunder, 45 CPR Part 160 and Subparts A and E of Part 164 (medical

infonnation); the California Consumer Privacy Act (California Civil Code, § 1798. l 00); the




                                                  -3-
          Case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 4 of 27




Directive 95/46/EC of the European Parliament and the Council of 24 October 1995 on the

Protection of Individuals with Regard to the Processing of Personal Data and on the Free

Movement of Such Data, 1995 O.J. (L281/31) (EU Data Protection Directive); Regulation (EU)

2016/679 of the European Parliament and of the Council of27 April 2016 (General Data Protection

Regulation); Data Protection Act 2018 (c. 12) (United Kingdom personal information); Personal

Information Protection and Electronic Documents Act (PIPEDA), S.C. 2000, c. 5 (Canada personal

information); Federal Privacy Act 1988 (Cth) (Australia data protection); Australian Privacy

Principles (APPs). Personal Data shall be treated as Highly Confidential Material under this Order;

provided, however, that nothing herein shall be construed as waiving any objections any Party may

have to the production of Personal Data, including, without limitation, objections that discovery

of such Personal Data may, in some instances, need to proceed in accordance with international

protocols rather than pursuant to the Federal Rules of Civil Procedure.

          2.13   Privileged Material: Discovery Material protected from disclosure under the

attorney-client privilege, the work-product doctrine, United States or foreign bank disclosure laws

or regulations, and/or any other applicable United States or foreign statute, law, regulation,

privilege, or immunity.

          2.14   Producing Party: any Party or Non-Party that produces Discovery Material in this

Action.

          2.15   Professional Vendors: persons or entities that provide litigation support services

(e.g., photocopying; videotaping; translating; preparing exhibits or demonstrations; organizing,

storing, or processing data in any form or medium, etc.) and their employees and subcontractors.

          2.16   Receiving Party: any Party or Non-Party that receives Discovery Material from a

Producing Party.



                                                 -4-
        case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 5 of 27




3.     SCOPE

       The protections conferred by this Order and the limitations on the use of information

obtained during the course of discovery in this Action as set forth in this Order cover not only

Discovery Material, but also any information copied or extracted therefrom, as well as all copies,

excerpts, summaries, or compilations thereof. However, except as set forth in Section 15.3, this

Order shall not be construed to cause any Counsel to produce, return, destroy, and/or sequester

their own work product created in anticipation of or in connection with this Action.

4.     DURATION

       The obligations imposed by this Order shall remain in effect until the Designating Party

agrees otherwise in writing or this Court orders otherwise.

5.     DESIGNATING PROTECTED MATERIAL

       5.1     Designating Bulk Material for Protection: In order to expedite production of

voluminous materials, a Designating Party may, at its sole option, but is not required to, produce

materials without a detailed review, subject to the "claw back" procedures in this Order (Section

15) or as otherwise agreed to by the Parties or ordered by the Court. In doing so, the Designating

Party may designate those collections of documents that it has a good faith basis for believing by

their nature contain Protected Material with the appropriate designation, notwithstanding that some

of the documents within the collection may not qualify for such designation.

       5.2     Manner and Iiming of Designations: Except as otherwise provided in this Order,

or as otherwise stipulated or ordered, material that qualifies for protection under this Order must

be clearly so designated before the material is disclosed or produced. Designation in conformity

with this Order requires:




                                                -5-
        Case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 6 of 27




               (a)     for information in non-native documentary form, that the Producing Party

affix the legend "Confidential" or "Highly Confidential" on the document, and include the

applicable designation in the metadata produced for such document.

               (b)     for deposition transcripts and/or deposition exhibits in this Action, that the

Designating Party designate any portions of the testimony as "Confidential" or "Highly

Confidential'' on the record of the deposition, or in writing on or before the later of (i) thirty (30)

calendar days after receipt of the final transcript, or (ii) the date by which any review by the witness

and statement of changes to the transcript are to be completed under Fed. R. Civ. P. 30(e). Only

those portions of the testimony that are designated for protection in accordance with the preceding

sentence shall be protected by the provisions of this Order. The entire testimony shall be deemed

to have been designated Highly Confidential until the time within which the transcript may be

designated has elapsed. If testimony is not designated within the prescribed time period, then such

testimony shall not be deemed Protected Material except as ordered by the Court or as provided in

Section 5.3 (Inadvertent Failures to Designate). Transcript pages containing Protected Material

must be separately bound by the court reporter, who must affix to each such page the legend

"Confidential" or "Highly Confidential" as instructed by•the Designating Party. If all or a part of

a videotaped deposition is designated as "Confidential" or ''Highly Confidential," the DVD, plus

any container, shall be so labeled.

               (c)     for information produced in electronic, audio. or video format for bulk

productions of documents produced in native format (other than Excel documents). and for any

other tangible items. that the Producing Party affix the legend "Confidential" or "Highly

Confidential" in a prominent place on the exterior of the container or containers in which the

information or item is stored and/or on the document. Whenever a Receiving Party to whom




                                                  -6-
       Case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 7 of 27




electronically stored discovery material so designated is produced reduces such information to

hard copy form, to the extent such pages have not previously been marked by the Producing Party,

such Receiving Party shall mark the hard copy by affixing the designation "Confidential" or

"Highly Confidential" to each page of such document.

               (d)     for documents produced in native format, that the Producing Party include

the confidentiality designation "Confidential" or "Highly Confidential" in the metadata produced

for such documents and on the placeholder page.

               (e)     for interrogatory answers ,and responses to requests to admit, and the

information contained therein, that the Producing Party affix the legend "Confidential" or "Highly

Confidential" in a prominent place on each page of such document prior to service.

               (f)    for reports created by an expert or consultant relying on or incorporating

Confidential Material in whole or in parti that the Party responsible for its creation include the

confidentiality designation "Confidential" or "Highly Confidential" on the cove_r of the report.

       5.3     Inadvertent Failures to Designate: If a Producing Party discovers that it produced

material that was not designated as Protected Material, the Producing Party may promptly notify

all Receiving Parties, in writing, of the error and identify (by production number) the affected

material and its new designation. Thereafter, the material so designated shall be treated as

Protected Material in conformity with the new designation. Promptly after providing such notice,

the Producing Party shall provide re-labeled copies of the material to each Receiving Party

reflecting the change in designation. Each Receiving Party will rep~ace the incorrectly designated

material and will destroy the incorrectly designated material. To the extent such information may

have been disclosed to anyone not authorized to receive Protected Material under the terms of this

Order, the Receiving Party shall make reasonable efforts to retrieve the Protected Material




                                                -7-
       case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 8 of 27




promptly and to avoid any further disclosure. If corrected, an inadvertent failure to designate

information or documents as Protected- Material does not waive the Producing Party's right to

secure protection under this Order for such material.

       5.4     Upward Designation of Information or Documents Produced by Other Parties or

Non-Parties: A Party or Non-Party may upward designate (i.e., change any Discovery Material

produced without a designation of Confidential Material or Highly Confidential Material to

Confidential Material or Highly Confidential Material) any Discovery Material produced by

another Party or Non-Party, provided that said Discovery Material contains the upward designating

Party's or Non-Party's Protected Material.         Upward designation shall be accomplished by

providing written notice to all Parties and/or Non-Parties identifying (by production number or

other individually identifiable information) the Discovery Material to be re-designated. Any Party

may object to the upward designation of Discovery Material pursuant to the procedures set forth

in Section 7 regarding challenging designations.

6.     REDACTIONS

       6.1 Privilege R,edactions: Any Producing Party may redact from any Discovery Material

any Privileged Material. For redacted items that were originally ESI, and to the extent practicable

in light of applicable privilege assertions. metadata fields will be provided and will include as

much non-redacted data as practicable without waving any privilege claims. Documents redacted

for privilege shall be identified as such in the load file provided with the production.

       6.2 Personal Data Redactions: Any Producing Party may redact from any Discovery

Material any Personal Data that the Producing Party claims in good faith is required to be redacted

under any federal, state or foreign data protection laws or other privacy obligations.        Any

redactions of Personal Data shall be marked "Personal Data." The Producing Party shall preserve




                                                 -8-
        Case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 9 of 27




an unredacted version of each such Discovery Material. Personal Data shall be redacted from any

public filing not filed under seal.

7.     CHALLENGING CONFIDENTIALITY DESIGNATIONS AND REDACTIONS

       7.1     Meet and Confer:         If a Party elects to challenge a Designating Party's

confidentiality designation or redactions, it must do so in good faith and must begin the process

by notifying the Designating Party in writing of its challenge and identifying the challenged

material with as much specificity as reasonably practicable, including, for example, by production

number, and by providing a basis for the challenge. The objecting Party and the Designating Party

shall, within ten (10) business days after service of the written objections, meet and confer

concerning the objection, unless otherwise agreed. If the Designating Party agrees to change a

confidentiality designation or redaction, it must promptly notify all Receiving Parties that it is

withdrawing the designation or redaction.

       7 .2    Judicial Intervention: If the Parties are not able to resolve a dispute about a

confidentiality designation or redaction d~ring the meet-and-confer process set forth in Section

7. 1, above, the Party challenging the designation or redaction may seek relief from the Court in

accordance with its rules and procedures. Until the Court rules on the dispute, all Parties shall

continue to afford the material in question the level of protection to which it is entitled under the

Designating Party's designation.      In the event the Court rules that the challenged material's

designation or redaction should be changed, the Parties shall immediately treat the material in

accordance with the Court's change in designation, and the Designating Party shall reproduce

copies of all materials with their designations or redactions changed in accordance with the ruling

within ten (10) business days of the ruling.

8.     ACCESS TO AND USE OF DISCOVERY MATERIAL




                                                -9-
       Case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 10 of 27




        8.1       Subject to any other written agreement among or between Producing Parties and/or

Receiving Parties, a Receiving Party may access or use Discovery Material that is disclosed or

produced by a Producing Party only in connection with the prosecution of, defense of, appeal of,

attempted settlement of, or the enforcement of insurance rights with respect to this Action. Except

as required by law, Discovery Material may not be used for any other purpose, including, without

limitation, any business or commercial purpose, contractual demands, any purpose related to any

other investigation, action or proceeding, or evaluation of other potential claims not asserted in the

Action. Following the termination of this Action, each Receiving Party must comply with the

provisions of Section 13, below.

        8.2       Disclosure of Confidential Material: Unless otherwise ordered by the Court or

permitted in writing by the Designating Party, material designated "Confidential" may be disclosed

by a Receiving Party only to the following persons:

                  (a)    the Receiving Party's Counsel to whom disclosure is reas<?nably necessary

in connection with the prosecution or defense of this Action;

                  (b)    current officers, directors, or employees of each Receiving Party, to the

extent that such disclosure is reasonably necessary in connection with the prosecution or defense

of this Action;

                  (c)    Experts and/or Consultants retained by a Party or its Counsel to serve as an

expert witness or as a consultant in this Action and who have signed the "Agreement To Be Bound

By Protective Order" (Exhibit A); provided that Counsel, in good faith, requires their assistance

in connection with this Action; and provided further that any part of a report created by such Expert

and/or Consultant incorporating Confidential Material in whole or in part shall be designated

appropriately by the Party responsible for its creation; and provided further that Experts and/or




                                                 -10-
         case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 11 of 27




Consultants may not use Confidential Material for any purpose that does not relate to the

prosecution or defense of this Action;

               (d)     the Court and its personnel, subject to the requirements of Section 12,

below;

               (e)     special masters, mediators, or other third parties who are appointed by the

Court or retained by the Parties for settlement purposes or resolution of discovery or other disputes

and their necessary personnel and, in the case of persons retained by the Parties, who have signed

the "Agreement To Be Bound by Protective Order" (Exhibit A);

               (f)     court reporters· and/or videographers, their staffs, and Professional Vendors

to the extent that such disclosure is reasonably necessary for the prosecution or defense of this

Action;

               (g)     the author, addressees, or recipients of the document, or any other natural

person who reviewed or had access to such document during his or her employment as a result of

the substantive nature of his or her employment position. or who is specifically identified in the

document or its accompanying metadata; provided, however, that: (i) the disclosure is made for

the purpose of advancing the disclosing Party's claims or defenses, and for no other purposes; (ii)

the person is not permitted to retain copies of the Confidential Material; and (iii) the person is

explicitly informed by Outside Counsel that this Order forbids him or her to disclose the

Confidential Material except as permitted under this Order, and that he or she is subject to the

Court's jurisdiction for the purposes of enforcing this Order;

               (h)     a witness who has been subpoenaed or noticed for deposition, trial

testimony, or other court proceeding in the Action not otherwise authorized to view the

Confidential Material in question and who has signed the "Agreement To Be Bound By Protective




                                                -11-
         Case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 12 of 27




Order" (Exhibit A), during that witness' testimony at a deposition, hearing, or trial in the Action,

or in preparation for the same, provided that (i) the disclosure is made for the purpose of advancing

the disclosing Party's claims or defenses, and for no other purposes; (ii) the witness is not permitted

to retain the Confidential Material" after the witness is examined regarding the Confidential

Material; and (iii) the disclosing Party's Outside Counsel advises the witness, in advance of any

disclosure, that this Order forbids him or her to disclose the Confidential Material except as

permitted under this Order, and that he or she is subject to the Court's jurisdiction for the purposes

of enforcing this Order.

                 (i)      relevant employees of or counsel to any insurer to a Party to the extent that

such disclosure is reasonably necessary for the defense of that Party in this Action;

                 (j)      any other person agreed to by the Designating Party in writing; and

                 (k)      any other person to whom the Court compels disclosure of the Confidential

Material, or to whom disclosure is required by law, subject to the requirements of Section 17

below.

Any disclosure permitted by this Section may be made only to the extent reasonably necessary to

prosecute or defend this Action. _

         8.3     Disclosure of Highly Confidential Material:        Unless ordered by the Court or

permitted in writing by the Designating Party, material designated "Highly Confidential" may be

disclosed by a Receiving Party only to the persons described in Sections 8.2(a), (c), (d), (e), (f),

(g), (h), (i), 0), and (k).

         8.4     Retention of Exhibit A: Counsel for the Party that obtains the signed "Agreement

To Be Bound By Protective Order" (Exhibit A), as required above, shall retain them for six (6)




                                                  -12-
       case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 13 of 27




months following the final termination of this Action, including any appeals, and shall make them

available to other Parties, Non-Parties or the Court upon good cause shown.

       8.5     Retention of Protected Material: Unless otherwise agreed to by the Producing Party

in writing or ordered by the Court, persons described in Sections 8.2(g), (h), and G), who have

been shown Protected Material shall not retain copies thereof longer than reasonably necessary in

light of the purpose for which the Protected Material was disclosed'.

9.     STORAGE OF PROTECTED MATERIAL

       The recipient of any Protected Material that is provided under this Protective Order shall

maintain such information in a reasonably secure and safe manner that ensures that access is

limited to the persons authorized under this Order, and shall further exercise the same standard of

due and proper care with respect to the storage, custody, use, and/or dissemination of such

information as is exercised by the recipient with respect to its own proprietary information.

10.    DATA SECURITY

       Any person in possession of Protected Material shall maintain a written information

security program that includes reasonable administrative, technical, and physical safeguards

designed to protect the security and confidentiality of such Protected Material, protect against any

reasonably anticipated threats or hazards to the security of such Protected Material, and protect

against unauthorized access to Protected Material. To the extent a party or person does not have

an information security program, they may comply with this provision by having the Protected

Material managed by and/or stored with eDiscovery vendors or claims administrators that maintain

such an information security program.

11.    LOSS OF PROTECTED MATERIAL OR BREACH OF SECURITY

       If a Receiving Party or authorized recipient discovers any loss of Protected Material or a

breach of security, including any actual or suspected unauthorized access, relating to another


                                               -13-
       Case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 14 of 27




party's Protected Material, the Receiving Party or authorized recipient must, as soon as practicable,

but in any event, not longer than five (5) business days after discovery of the breach by Counsel:

(i) notify in writing the Designating Party of such breach, (ii) investigate and make reasonable

efforts to remediate the effects of the breach, and provide the Designating Party with assurances

reasonably satisfactory to the Designating Party that such breach shall not recur, and (iii) provide

sufficient information about the breach so that the Designating Party can reasonably ascertain the

size and scope of the breach. The Receiving Party or authorized recipient agrees to cooperate with

the Designating Party or law enforcement in investigating any such security incident. In any event,

the Receiving Party or authorized recipient shall promptly take all necessary and appropriate

corrective action to terminate the unauthorized access.

12.    FILING PROTECTED MATERIAL

       12.1    In the event that Counsel for any Party detennines to file or submit in writing to the

Clerk of Court's office or file on ECF any Discovery Material that contains infonnation satisfying

the five categories of "sensitive information" or six categories of infonnation requiring caution

under the Southern District of New York's ECF Privacy Policy, or any papers containing or

making reference to the substance of such material or information, such documents or portions

thereof containing or making reference to such material or infonnation shall be filed in redacted

form or under seal in accordance with the rules of the Court. In the event that Counsel for any

Party determines to file or submit in writing to the Clerk of Court's office or file on ECF any

Protected Material that contains infonnation not satisfying the five categories of "sensitive

information" or six categories of information requiring caution under the Southern District ofNew

York's ECF Privacy Policy, Counsel shall apply to the Court for permission to file the relevant

Protected Material (or portions thereof) under seal or in redacted form in accordance with

paragraph 6.B of the Court's Individual Rules of Practice. However, the Party seeking to file the


                                                • 14-
       Case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 15 of 27




Protected Material with the Court may seek written permission from the Producing Party to file

such Protected Material in the public record.

        12.2    All documents and materials filed on the Court's docket that contain Personal Data

that has not been redacted, including, inter alia, any transcripts of depositions, exhibits, answers to

interrogatories, briefs, memoranda, declarations, affidavits, and pleadings which are comprised of

or contain Personal Data or information taken therefrom, shall be filed under seal (subject to Court

approval).

        12.3    Seeking to file under seal or in redacted form shall be without prejudice to any

Party's right to argue to the Court that such document is not Protected Material and need not be

filed under seal.

13.    FINAL DISPOSITION

        13.1   This Action shall be deemed finally terminated after both (i) final judgment, and

(ii) the completion and exhaustion of all appeals, or the period within which to appeal has expired.

        13.2    Except as provided by law or other regulatory authority or unless otherwise ordered

or agreed in writing by the Producing Party, within sixty (60) calendar days after the final

termination of this Action, each Receiving Party shall undertake best efforts to return to the

Producing Party all Discovery Material or, at the option of the Receiving Party, to destroy all

Discovery Material. In either case, the Receiving Party shall, upon request, provide the Producing

Party with a certification stating that it has taken commercially reasonable efforts to destroy or

return the Discovery Material, except (i) for such information or material that was transmitted

electronically and whose removal or destruction from a Party's electronic systems would, violate

applicable federal or state law, rule or regulation, or policies and procedures reasonably designed

to ensure compliance with such law, rule, or regulation, and (ii) that information saved on backup



                                                 -15-
       Case l:18-cv-12089-CM Document 95 Filed 02/21/20 Page 16 of 27




media in an electronically-stored format will be certified to have complied with the 60-day

destruction period if the Party has a data-destruction policy for the backup media resulting in the

eventual destruction or overwriting of the electronically-stored information; provided, however,

that these materials will continue to be subject to the terms of this Order. Notwithstanding this

provision, as to those Discovery Materials that constitute Counsel's work product, and pleadings,

motion papers, deposition transcripts and exhibits thereto, legal memoranda, and correspondence

that were served in this Action, or tiled with this Court, Counsel need not destroy or return such

materials; provided, however, that these materials remain subject to this Order.

        13.3    This Order shall survive the termination of this Action, and this Court shall have

continuing jurisdiction for enforcement of its provisions following termination of this Action. No

part of the restrictions imposed by this Order may be waived or tenninated, except by written

stipulation executed by Counsel for each Designating Party or by an Order of the Court for good

cause shown.

14.    A DESIGNATING OR PRODUCING PARTY'S USE OF ITS OWN
       DOCUMENTS

       Nothing in this Order shall be construed to limit in any way any Producing Party's,

Receiving Party's, or any other person's use of its own documents, including documents obtained

independently and lawfully from sources other than a Producing Party, nor shall it affect any

Producing Party's, Receiving Party's, or any other person's subsequent waiver of its own prior

designation with respect to its own Protected Material.

15.    PROTECTION AND CLAW BACK OF PRIVILEGED MATERIAL OR
       PERSONAL DATA

        15. 1   The production of Privileged Material or Personal Data or other protected

Discovery Material (including metadata), whether inadvertent or otherwise, is not a waiver of the

privilege or protection from discovery in this case or in any other federal or state proceeding. This


                                                -16-
       Case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 17 of 27




shall be interpreted to provide the maximum protection allowed by the Federal Rule of Evidence

502(d). Nothing herein is intended to or shall serve to limit a party's right to conduct a review of

documents, or other protected Discovery Material (including metadata) for relevance,

responsiveness and/or segregation of Privileged Material or Personal Data or other protected

information before production.

        15.2   In order to claw back Privileged Material or Personal Data that was produced for

any reason, ~hether inadvertent or otherwise, the Producing Party must provide notice in writing

to the Receiving Party specifying the production number of the Discovery Material it wishes to

claw back.

        15.3   Upon notice that a Producing Party wishes to claw back Discovery Material

protected as Privileged Material or Personal Data that was produced for any reason, whether

inadvertent or otherwise, the Receiving Party shall promptly undertake commercially reasonable

efforts to return to the Producing Party and destroy all summaries or copies of such Privileged

Material or Personal Data (notwithstanding the final sentence of Section 3 regarding a Receiving

Party's own work product that reflects the Protected Material referred to in this Section), shall

provide notice in writing that the Receiving Party has undertaken reasonable efforts to return and

destroy su~h Privileged Material or Personal Data, ~hall inform that Producing Party as to whether

disclosure of the clawed-back Discovery Material to other Party or Non-Party has been made, and

shall not use such items for any purpose until further order of the Court. In all events, such return,

destruction, and certification must occur within ten (10) business days of receipt of the request.

Within fourteen (14) business days of the notification that reasonable efforts have been taken to

return or destroy the Privileged Material, the Producing Party shall produce a privilege log with

respect to the Privileged Material. The return of any Discovery Material to the Producing Party




                                                -I 7-
       Case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 18 of 27




shall not in any way preclude the Receiving Party from moving the Court for a ruling that the

disclosed information was never privileged; however, the Receiving Party may not assert as a basis

for the relief it seeks the fact or circumstance that such documents previously were produced. For

the avoidance of doubt, Personal Data does not need to be logged.

        15.4   If, during a deposition; a Party claims that a document being used in the deposition

(e.g., marked as an exhibit, shown to the witness, or made the subject of examination) contains

Privileged Material or Personal Data, the Party may at its sole election (i) allow the document to

be used during the deposition without waiver of its claim of privilege or protection (including

Personal Data); or (ii) instruct the witness not to answer questions concerning the parts of the

document containing the claimed Privileged Material or Personal Data pending a prompt

resolution of any disagreement concerning whether the document constitutes or contains

Privileged Material or Personal Data. If the Party allows the examination concerning the document

to proceed on a nonwaiver basis, the Parties shall return or destroy all copies of the purportedly

privileged or protected document pursuant to Section l 5.3. Immediately following the deposition,

the Parties will commence the procedure, including the notice and log requirements, outlined in

this Section to address the claim of privilege or other protection and any related disputes. Until

any such disputes are resolved, all Parties who have access to the transcript of such deposition

shall treat the relevant portion(s) of the transcript as Privileged Material or Personal Data.

16.    USE OF DESIGNATED MATERIAL AT TRIAL

       The undersigned agree to meet and confer concerning the use of any Protected Material at

the trial of this Action during preparation of the Joint Pretrial Order to be submitted in accordance

with the Court's Individual Rules and Practices and Fed. R. Civ. P. 26(a)(3). (See December 4,

20 I9 Civil Case Management Order (ECF No. 88) ,i 13.) If any undersigned Party contemplates

the use of Protected Material at any pre-trial hearing, such Party shall notify all Parties of such


                                                -18-
       case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 19 of 27




intent not fewer than five (5) business days prior to the hearing. Where a hearing is scheduled on

less than five (5) business days' notice, the Parties agree to meet and confer as soon as practicable

after receiving notice, but in any event, not fewer than 24 hours in advance of the hearing and if

unsuccessful, shall present the issue to the Court for resolution. The use of Protected Material at

hearings or at trial shall not cause such Protected Material to lose its status as Confidential Material

or Highly Confidential Material. Counsel shall comply with all applicable local rules and shall

confer on such procedures that are necessary to protect the confidentiality of any documents,

information, and transcripts used in the course of any hearings or at trial, including petitioning the

Court to close the court room.

17.    LEGAL PROCESS

        17 .1   If a Receiving Party is served with a discovery request, subpoena, or an order issued

in other litigation, or receives some other form of legal process or request from any court, federal,

or state regulatory or administrative body or agency, legislative body, self-regulatory organization

or other person or entity purporting to have authority to require the production thereof, that seeks

disclosure of any information or items designated in this Action as Protected Material, the

Receiving Party must notify, to the extent permitted by law and the niles, requirements or requests

of any relevant governmental or self-regulatory organization, the Designating Party, in writing (by

electronic mail, if possible), and include with that notice a copy of the discovery request, subpoena,

order, or other form of legal process as soon as reasonably practicable and in any event no later

than five (5) business days after receipt unless production is required earlier than ten (10) business

days after receipt, in which case the notice must be made in time for the Designating Party to take

steps as set forth below.

        17.2    The Receiving Party also must promptly inform the party that caused the discovery

request, subpoena, order, or other form of legal process or request to issue that some or all of the


                                                 -19-
       Case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 20 of 27




material covered by the subpoena or order is the subject of this Order. rn addition, the Receiving

Party must deliver a copy of this Order promptly to the party in the other_matter that caused the

discovery request, subpoena, order, or other fonn of legal process or request to issue. To the extent

consistent with the rules, requirements, or requests of any relevant governmental or self-regulatory

organization, the Receiving Party shall not produce the requested Protected Material unless and

until a court of competent jurisdiction so directs, except if the Designating Party (a) consents, or

(b) fails to file a motion to quash or fails to notify the Receiving Party in writing of its intention to

contest the production of the Protected Material prior to the date designated for production of the

Protected Material, in which event the Receiving Party may produce on the production date, but

no earlier. In connection with any production of Protected Material subject to this Order, the

Receiving Party shall request confidential treatment for the Protected Material.

        17 .3   The purpose of imposing these duties is, to the extent consistent with the rules,

requirements, or requests of any relevant governmental or self-regulatory organization, or

otherwise pennitted by law, to alert the interested parties to the existence of this Order and to

afford the Designating Party an opportunity to try to protect its confidentiality interest in the matter

or proceeding in connection with which the discovery request, subpoena. or order is issued. The

Designating Party shall bear the burdens and the expenses of seeking protection in that matter or

proceeding of its Protected Material.       Nothing in these provisions should be construed as

authorizing, requiring, or encouraging a Receiving Party to disobey, or to risk contempt of, a lawful

directive from another court.

        17.4    In the event that Discovery Material is produced to a Non-Party as a result of a

discovery request, subpoena, or an order issued in other litigation, or some other fonn of legal

process from any court, federal. or state regulatory or administrative body or agency, legislative




                                                 -20-
       case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 21 of 27




body, or other person or entity, such Discovery Material shall continue to be treated in this Action

in accordance with any designation as Confidential Material or Highly Confidential Material.

18.     NON-PARTIES

        Any Party, in conducting discovery from Non-Parties in connection with this Action, shall,

at the Non-Party's request, provide any Non-Party from which it seeks discovery with a copy of

this Order so as to inform each such Non-Party of his, her, or its rights herein. If a Non-Party

provides discovery to any Party in connection with this Action, the provisions of this Order shall

apply to such discovery as if such discovery were being provided by a Party.           Under such

circumstances, the Non-Party shall have the same rights and obligations under the Order as held

by the Parties to this Action.

19.     NOTICES

       All notices required by this Order must be provided in writing to Outside Counsel of record

for each Party and, if applicable, in writing to a Non-Party. Any of the notice requirements herein

may be waived, in whole or in part, but only in writing by an attorney for the Designating Party.

20.    AMENDMENT OF ORDER

       Nothing herein shall preclude any Party from seeking to amend this Order in writing for

good cause shown. Nor shall anything herein preclude any Party or Non-Party from seeking

additional or difterent protections on a case-by-case basis.

21.    RIGHT TO ASSERT OTHER OBJECTIONS

       By stipulating to the entry of this Order, no Producing Party waives any right it otherwise

might have to object to disclosing or producing any information or item on any ground, including

confidentiality. Similarly, no Producing Party waives any right to object on any ground to the

admissibility or use in evidence of any of the material covered by this Order.

22.    VIOLATIONS OF PROTECTIVE ORDER


                                                -21-
       case 1:18-cv-12089-CM Document 95 Filed 02121120 Page 22 of 27




       In the event that any person or party should violate the tem1s of this Protective Order, the

aggrieved Producing Party may apply to the Court to obtain relief against any such person or

party violating or threatening to violate any of the tem1s of this Protective Order. In the event

that the aggrieved Producing Party seeks injunctive relief, it must petition the District Judge for

such relief, which may be granted at the sole discretion of the District Judge. The Parties and

any other person subject to the terms of this Protective ·order agree that this Court shall retain

jurisdiction over it and them for the purpose of enforcing this Protective Order.




                                                 -22-
       case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 23 of 27




                                       ADDENDUM
       THE FOLLOWING ADDENDUM IS DEEMED INCORPORATED INTO THE
            PARTIES' STlPULATION AND CONFIDENTIALITY ORDER
The parties understand that the Court's "so ordering" of this stipulation does not make the Court a
party to the stipulation or imply that the Court agrees that documents designated as "Confidential"
by the parties are in fact confidential.

It has been this Court's consistent experience that confidentiality stipulations are abused by parties
and that much material that is not truly confidential is designated as such. The Court does not
intend to be a party to such practices. The Court operates under a presumption that the entire record
should be publicly available.

The Court does not ordinarily file decisions under seal or redact material from them. If the Court
issues a decision in this case that refers to "confidential" material under this stipulation, the
decision will not be published for ten days. The parties must, within that ten-day period, identify
to the Court any portion of the decision that one or more of them believe should be redacted,
provide the Court with the purportedly confidential material, and ex.plain why that material is truly
confidential. The Court will then determine whether the material is in fact genuinely deserving of
confidential treatment. The Court will only redact portions of a publicly available decision if it
concludes that the material discussed is in fact deserving of such treatment. The Court'·s decision
in this regard is final.

If this addendum is acceptable to the parties, the Court will sign their proposed confidentiality
stipulation, subject to the addendum. If this addendum is not acceptable, the Court will not sign
the stipulation, and should allegedly confidential material be produced, the parties will be referred
to the magistrate judge for a document by document review and decision on whether that document
should be subject to confidential treatment.




                                                -23-
       Case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 24 of 27




                                          EXHIBIT A

                        Agreement To Be Bound By Protective Order

       I have been informed that on - - - -, 2020, the U.S. District Court for the Southern
District of New York entered a protective order in the litigation captioned In re Allergan PLC
Securities Litigation, No. 18 Civ. 12089 (CM). I have read the protective order, I agree to abide
by the obligations of the protective order as they apply to me, and I voluntarily submit to the
jurisdiction of the U.S. District Court for the Southern District of New York for purposes of any
proceeding related to the protective order, including my receipt or review of information that has
been designated as "CONFIDENTIAL" and/or "HIGHLY CONFIDENTIAL."



                                                      (Signature)



                                                      (Printed Name)


                                                      (Title or Position)



                                                      (Company)

                                                      Dated:   -------------




                                               -24-
         case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 25 of 27




SO ORDERED.
Dated:      de If
                  &      -    , 2020


                                              Hon. Colleen McMahon
                                              Chief U.S. District Judge




                                       -25-
Case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 26 of 27




                                    Jeremy A. Lieb
                                    Murielle J. Ste
                                    Aatif Iqbal
                                    Veronica V. Montenegro
                                    600 Third Avenue, Floor 20
                                    New York, NY 10016
                                    Phone:212-661-1100
                                    Fax: 917-463-1044
                                    Email: jalieberman@pomlaw.com
                                            mjsteven@pomlaw.com
                                            aiqbal@pomlaw.com
                                            vvmontenegro@pomlaw.com

                                    Lead Counsel for Lead Plaintiff and
                                    Proposed Class Counsel

                                    THORNTON LAW FIRM LLP
                                    Guillaume Buell
                                    Krista Rosen
                                    Madeline Korber
                                    1 Lincoln Street
                                    Boston, MA  on   11
                                    Phone: (617) 720-1333
                                    Email: gbuell@tenlaw.com
                                           krosen@tenlaw.com
                                           mkorber@tenlaw.com

                                    Addltionai Counsel for Lead Plaintiff




                             -26-
Case 1:18-cv-12089-CM Document 95 Filed 02/21/20 Page 27 of 27




                     By~
                     Ro ~ooper
                     Jared Gerber
                     Anna F. Connolly

                     CLEARY GOTTLIEB STEEN & HAMILTON LLP
                     One Liberty Plaza
                     New York, NY 10006
                     (212) 225-2000
                     racooper@c gsh .com
                     jgerber@cgsh.com
                     aconnol ly@cgsh.com


                     Counsel for Defendants Allergan pie, Brenton L. Saunders,
                     Maria Tere.sa Hilado, Matthew M Walsh, Frances DeSena,
                     Mark Marmur, Paul Bisaro, and William Meury




                               -27-
